Citation Nr: 0700384	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-14 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for arthritis of the 
spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel
INTRODUCTION

The veteran served on active duty from January 1939 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by which the RO denied 
entitlement to the benefits sought.

In September 2004, this case was advanced on the Board's 
docket due to good cause shown.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005).  

That month, the Board remanded the claim to the RO for 
additional development.

In April 2005, the veteran testified at a hearing before a 
hearing officer at the RO.  Initially, he asked to appear 
before a Veterans Law Judge at the RO.  He amended that 
request in March 2005.


FINDINGS OF FACT

1.  Residuals of a low back injury are not shown to be 
related to the veteran's active duty service.

2.  Arthritis of the spine is not shown to be related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  Residuals of a low back injury are not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  The veteran's arthritis of the spine is not due to 
disease or injury that was incurred in active duty service 
and service incurrence may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in August 2003, September 2003, September 2004, 
July 2005, December 2005, February 2006, March 2006, and 
September 2006 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claims and to submit any 
relevant evidence in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  The March 2006 
letter advised the veteran of disability ratings and 
effective dates as mandated by the Court in Dingess/Hartman.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are private medical records.  The Board acknowledges that not 
all identified private medical records have been associated 
with the claims file.  Some of the physicians noted by the 
veteran are deceased.  Records from Ingham Regional Medical 
Center are not of record because that facility required 
payment for records.  The veteran was advised of the 
situation and was told that he could obtain the records from 
Ingham Regional Medical Center himself by letter dated in 
June 2006.  As of this date, the veteran did not provide 
those records.  The veteran was also afforded a VA medical 
examination in furtherance of his claim in accordance with 
the mandates of VCAA.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(c)(4). 

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).

Factual Background 

The veteran's service medical records do not reflect a low 
back injury.  Indeed, on separation, the veteran reported no 
history of injury of any sort, and no abnormalities of the 
spine were found.

Service records indicate that the veteran served aboard the 
USS Pensacola and the USS Pecos.  

The veteran contends that while serving aboard the USS Picos 
in the Philippines on January 4, 1945, another ship was 
anchored nearby.  The other ship was an ammunition ship and 
was approximately half a mile away.  That day, a kamikaze hit 
the other ship and caused an explosion.  The magnitude of the 
explosion caused high waves to form and rock the veteran's 
ship.  The explosion caused the veteran to fall off a ladder 
and injure his back.  The veteran asserts that he sought 
medical attention at that time, and that he experienced low 
back problems since then.

Following service, the veteran spent 39 years as an employee 
of the Michigan Board of Education.  During those years, 
according to him, he took less than 90 days of sick leave for 
his back troubles.  He was, however, taking over-the-counter 
analgesics during his years of employment.

The Dictionary of American Fighting Ships published by the 
Office of the Chief of Naval Operations indicates that the 
second Pecos, acquired by the Navy in August 1942, was an 
oiler that operated in the Pacific.  On January 4, 1945, 
enemy planes attacked the anchorage in Mangarin Bay, Mindoro.  
One bomb skipped from the water and smashed into the Pecos' 
after port cargo boom, bending it almost double.  As well, a 
plane crashed into an ammunition ship lying less than a mile 
away, causing it to explode.

In August 1994, the veteran provided the following history.  
He stated that he suffered from a long history of back 
problems and that he was employed as a heavy laborer during 
most of his adult life.  He recounted that he slipped and 
fell in the 1950's and injured his back at that time and 
experienced low back pain since.  In 1988, he underwent 
lumbar laminectomies but the pain persisted.

In May 2002, the veteran underwent lumbar laminectomies, 
medial facetectomies, and foraminotomies.

May 2005 private medical records include diagnoses of 
arthritis and chronic L5 radiculopathy with weakness and 
atrophy.  

An August 2005 private medical examination report reflects 
that a lumbar myelogram and computed tomography scan were 
recommended.

The veteran submitted a lay statement of a friend dated in 
September 2006 indicating that the veteran had trouble with 
arthritis since 1945.

In September 2006, the veteran underwent a VA medical 
examination.  The veteran recounted that he fell off a ladder 
while stationed aboard the USS Pecos and landed on his back.  
He asserted that aspirin was provided at that time but that 
his pain did not diminish.  Rather it continued to worsen.  
An X-ray study of the lumbar spine revealed diffuse 
degenerative spondylosis with surgical change and scoliosis.  
There was also multilevel disc disease.  The examiner opined 
that there was less than a 50 percent likelihood that the 
veteran's current low back disability was the result of in-
service trauma.  The examiner explained that he reached this 
conclusion because the service medical records contained no 
record of treatment for the low back or a low back injury and 
the discharge medical examination report reflected a normal 
spine.  Rather, the examiner indicated that the veteran's low 
back problems appeared to stem from an injury in the 1950's, 
which was after separation.  

Discussion

Initially, the Board notes that it does not question the 
veteran's credibility.  Nonetheless, the Board must make a 
decision based upon the competent evidence before it.  The 
Board reminds the veteran, moreover, that it cannot rely on 
his opinions regarding the etiology of his claimed conditions 
because he is not shown to be competent to render medical 
opinions upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

Residuals of a low back injury or arthritis of the spine were 
not shown during service and arthritis of the spine was not 
shown within one year of service discharge.

The circumstances of the veteran's service during a time of 
war aboard the USS Pecos render the veteran's account of 
falling from a ladder credible.  Indeed, the history of the 
Picos contained in the Dictionary of American Naval Fighting 
Ships is congruent with the veteran's assertions regarding a 
back injury pursuant to a fall.  However, even if the veteran 
did suffer a back injury in service, service connection for 
the veteran's claimed residuals of a low back injury and 
arthritis of the spine cannot be granted.  The competent 
medical evidence indicates that the veteran's low back 
problems stem from an injury in the 1950's, well after 
service.  The VA examiner who rendered this opinion 
explicitly stated that it was unlikely that the veteran's 
current problems resulted from a fall in service.  Because, 
therefore, there is no nexus between the claimed residuals of 
a low back injury and arthritis of the spine and service, 
service connection for these claimed disabilities must be 
denied.  38 C.F.R. § 3.303.

The Board observes that the preponderance of the evidence in 
this case weighs against the veteran's claims, as the only 
competent medical evidence reflects a non service etiology 
for the claimed disabilities.  As the preponderance of the 
evidence is against the veteran's claims, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.




ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


